                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

GLEN E. IVORY                                                                        PLAINTIFF


v.                                    Case No. 4:18-cv-4104


RYAN D. MCCARTHY, Secretary of the Army,
United States Department of the Army; UNITED
STATES ARMY CORPS OF ENGINEERS,
Millwood Tri-Lakes Project                                                       DEFENDANTS
                                           ORDER
       Before the Court is Brandon C. Cogburn’s Motion to Withdraw as Counsel for Plaintiff,

Glen E. Ivory. (ECF 59). Mr. Cogburn seeks to be relieved as attorney of record in the above-

styled and numbered case. Mr. Cogburn states that Plaintiff continues to be represented by Louise

Tausch of Atchley, Russell, Waldrop & Hlavinka.

       Upon consideration, the Court finds that the motion (ECF No. 59) should be and hereby is

GRANTED. Mr. Cogburn is hereby relieved as attorney of record for Plaintiff. The Clerk is

DIRECTED to remove Mr. Cogburn from the CM/ECF notification system for this case.

       IT IS SO ORDERED, this 3rd day of March, 2020.
                                                              /s/ Susan O. Hickey
                                                              Hon. Susan O. Hickey
                                                              Chief United States District Judge
